Citation Nr: 1647135	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  13-18 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran had active duty for training from June 14, 1982 to October 4, 1982, and served on active duty from September 1989 to February 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

On his substantive appeal, the Veteran indicated that he desired a Board hearing in Washington, D.C.  However, in a September 2013 letter, the Veteran withdrew his hearing request.

In April 2015 and December 2015, the Board remanded the claim for further development.


FINDING OF FACT

The record evidence shows that the Veteran is not in need of the regular aid and attendance of another person and is not housebound as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for special monthly compensation (SMC) based on the need for aid & attendance/housebound status have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.350 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in January 2012 satisfied the duty to notify provisions with respect to the claim for special monthly compensation (SMC) based on the need for regular aid and attendance or housebound status and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the duty to assist the Veteran has been satisfied in this case.  VA medical treatment records have been obtained and associated with the claims file. As noted above, this claim was last remanded by the Board in December 2015 in order to obtain a VA examination and opinion.  A VA examination and opinion was obtained in February 2016.  Thus, the Board finds that there has been substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268   (1998) (holding that a remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders). 

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

 Accordingly, the Board will address the merits of the Veteran's claim.

Analysis

The Veteran contends that he is entitled to special monthly compensation (SMC) based on the need for aid & attendance/housebound status.  He essentially contends that his service-connected disabilities require him to seek the aid & attendance of another person on a daily basis.  He alternatively contends essentially that his service-connected disabilities render him permanently housebound.

Special monthly compensation is payable under 38 U.S.C.A. § 1114(l) if, as the result of service-connected disability, the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2015). 

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.350(b).  As it pertains to the present case, criteria for establishing such need include whether the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance as determined under criteria enumerated under 38 C.F.R. § 3.352(a). 

Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: (1) inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352 (a) (2015).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. 
§ 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance not that there is a constant need for aid and attendance.  38 C.F.R. §  3.352(a); see Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present to grant special monthly compensation based on the need for aid and attendance).

For the purposes of 38 C.F.R. §  3.352(a), 'bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 38 C.F.R. §  3.352(a).

SMC also is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38  U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i).

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of entitlement to special monthly compensation based on the need for aid & attendance/housebound status.  The Veteran essentially contends that his service-connected disabilities are so disabling that he requires the regular aid & attendance of another person.  The record evidence does not support his assertions, however. It shows instead that the Veteran does not require the aid & attendance of another person and is not housebound as a result of his service-connected disabilities.  

The Board notes initially that service connection currently is in effect for traumatic arthritis of the lumbosacral spine with herniated nucleus pulposus, evaluated as 60 percent disabling, degenerative joint disease of the cervical spine, evaluated as 30 percent disabling, fracture of the sixth and 10th right ribs, evaluated as 10 percent disabling, and fracture of the left little finger, evaluated as noncompensable.  The Veteran's combined disability evaluation for compensation is 80 percent.    

In a statement received in January 2012, Q. B., reported taking care of the Veteran since April 2011.  She stated that she helps take care of the Veteran at least 5 times a week and assists him with meal preparation, taking him to medical appointments and ensures that he takes his medications on time.  

The Veteran underwent a VA aid and attendance examination in May 2012.  After reviewing the claims file as well as completing the lower extremity examination, the examiner noted that there were significant inconsistencies in terms of the Veteran's subjective complaints.  Specifically, the examiner noted that when the Veteran was distracted, he was able to show a significant amount of movement and function.  When addressed, however, the Veteran would express significant pain that was not evident when he was distracted.  The Veteran reported that he had someone who helped him with his dressing and activities of daily living.  The examiner found that after observing his movements as well as his nonorganic signs and complaints, there was no significant evidence to show that the service-connected disabilities caused the Veteran to require the assistance of another person in performing activities of daily living, or that would require him to be confined to his dwelling.     

Following VA examination of the lumbar spine in July 2012, the examiner stated that it was very difficult to assess the Veteran complaints of back pain due to pain behaviors.  Despite the Veteran's reports of radiculopathy, the nerve roots involved could not be stated because of an inability to do parts of the exam because of the pain behaviors exhibited.  The examiner stated that it was not possible to estimate the functional impact of the Veteran's back condition due to inconsistencies on the exam.

Following VA examination of the cervical spine in July 2012, the examiner noted that the Veteran had severe pain behaviors that made it impossible to assess how much true disability was coming from his neck.  The examiner stated that the sensory examination should not have been considered reliable because it was non dermatomal.

In a July 2015 VA back examination report, it was noted that the examiner was unable to conduct a clinical examination of the Veteran because he presented in a wheelchair and reported that he was unsteady due to pancreatitis.

In a July 2015 VA neck examination; the examiner noted that the Veteran had been hospitalized for pancreatitis.  He presented in a wheel chair and complained of severe pain.  He was able to move his neck well when discussing his problems but had very limited range of motion when being examined.  The examiner noted that this behavior was also noted on PT examination in June 2015 as well.  The examiner further noted that the Veteran's MRI of the cervical spine showed multilevel arthritic changes but did not show any compression of the spinal cord or nerve roots making it unlikely that any symptoms in the arms were coming from his neck.  The examiner stated that while the Veteran reported symptoms of radiculopathy, it was doubtful that he actually had radiculopathy based on observation during the examination as well as MRI of the cervical spine.  

On VA examination of the bones in July 2015, the examiner noted that films done in 2011 of the ribs showed all the right side ribs to be normal.  Further CT scan of the abdomen done in July 2015 showed that the lower ribs were also normal.  The examiner felt that it was unlikely that the Veteran had an actual chronic rib abnormality.  The examiner stated that while the Veteran may have fractured his ribs in the past but this usually heals without sequelae and that is the case here.  The examiner felt that the Veteran could not have any resection of the ribs based on radiographic findings that do not show abnormalities of the ribs that have been resected.   

On VA aid and attendance examination in July 2015, the examiner noted that the Veteran was currently hospitalized for pancreatitis but it was unlikely that he would need aid and attendance when he got out.  This was based on record review that shows that he is capable of doing his own laundry.  There was no mention of his needing help with activities of daily living in the medical records.  The examiner noted that the Veteran may need some help with cleaning the house and with getting groceries.

On VA peripheral nerves examination in February 2016, the Veteran claimed bilateral lower extremity radiculopathy secondary to his service-connected lumbar spine disability.  Following a review of the claims file and physical examination, the examiner opined that the Veteran did not have radiculopathy of either lower extremity.  The examiner stated that the Veteran's statements, symptoms and clinical findings regarding his lower back and bilateral legs were conflicting inconsistent and unreliable.  His reports of severe back and bilateral leg pain made it impossible to objectively demonstrate and document his physical limitations, and objectively quantify his physiologic functional deficits reliably.  The examiner noted that the veteran's bilateral lower extremity strength was inconsistent on retesting (he stated that he required the assistance of two people to help him stand, and then was able to briefly stand without any assistance), and his bilateral lower extremity pain and sensory evaluation were also inconsistent and unreliable.  He initially reported that his left leg numbness was partial, and then on re-testing, involved the entire left leg.  He reported left leg symptoms but findings did not follow any specific dermatome distribution.  He denied any right leg abnormality on sensory testing.    

On VA aid and attendance examination in February 2016, the Veteran reported that he has an attendance care for him daily from 8 AM to 2 PM and from 6 PM to 8 PM.  The Veteran stated that he is only able to feed himself.  He required assistance with grooming due to a prior hand injury, as well as assistance with bathing, dressing, transfers and toileting due to his back condition.  He reported that the attendant prepared his meals, did his laundry and housekeeping and all other chores.  

Following a review of the claims file, interview with the Veteran and physical examination, the examiner opined that the Veteran's service-connected disabilities, considered in combination, would less likely as not render him so helpless as to be in need of regular aid and attendance.  The examiner stated that the opinion took into consideration the medications prescribed for the service-connected disabilities and effect those medications may have on the Veteran's functional abilities, as well as the Veteran's educational background with regard to his non-service connected disabilities.  While the Veteran stated that an attendant took care of him, at the time of the evaluation (1 PM), the attendant did not accompany the Veteran to the appointment.  When asked how he came to the appointment, the Veteran stated "a friend brought me, but he won't come into this hospital."  The Veteran was transported to the evaluation from the front door of the facility in a wheelchair by a hospital transporter.  It took two staff to transfer the Veteran from the wheelchair to the exam table as the Veteran stated he was having severe pain.  He also reported severe pain while he was being undressed and as well as intermittently during the examination.  However, after the Veteran was transported to the front door after the examination in a wheelchair by a police officer, he was observed by the police officer to stand from the wheelchair, walk to his truck and drive off by himself.  The examiner noted that the Veteran's statements and claims regarding his need for aid and attendance were not consistent with what was observed by the police officer.

The record evidence shows that the Veteran does not require the regular aid and attendance of another person in performing his activities of daily living, to include dressing and undressing himself, feeding himself, or attending to the wants of nature.  The Board notes that the evidence shows that the Veteran has on multiple examinations, provided exaggerated and contradictory assertions as to the severity of his service-connected disabilities.  The examiners have consistently indicated that the Veteran did not cooperate fully with physical testing or has provided inconsistent statements regarding the severity of his pain.  There is no evidence that these examiners statements are not credible, and indeed their credibility is buoyed by the fact that each examiner separately arrived at the same conclusion.  The examination reports have consistently produced exaggerated symptoms and invalid results and tended to impugn the Veteran's credibility as to the extent of his service-connected disabilities and the impact on his daily life.  The Board notes that this ambiguity has persisted throughout the appeals process. The greater weight of the evidence is against the Veteran's claim.

The Board concludes that the totality of the record evidence is to the effect that the Veteran may need some assistance during the day but is not so helpless as to require the regular aid and attendance of another person or unable to complete his activities of daily living without such assistance as a consequence of his service-connected disabilities.  It also does not show that the Veteran is permanently housebound solely as a result of his service-connected disabilities.  In summary, because none of the criteria enumerated in 38 C.F.R. §  3.352(a) are met, the Board finds that special monthly compensation based on the need for the regular aid and attendance of another person or housebound status is not warranted.  See 38 U.S.C.A. § 1114 (l); 38 C.F.R. §§ 3.350(b)(3), 3.352(a).  The claim is denied.


ORDER

Entitlement to SMC based on the need for aid & attendance/housebound status is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


